Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-20 of instant application 17/200,533 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-23, 1-23, and 1-8 of US Patents 10,951,727, 9,462,073, and 9,112,921 respectively. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-23, 1-23, and 1-8 of US Patents 10,951,727, 9,462,073, and 9,112,921 respectively contain the limitations of claims 1-20 of the instant application ‘533 and as such US Patents 10,951,727, 9,462,073, and 9,112,921 anticipate claims 1-20 of the ‘533 instant application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claims 15-20, non-volatile computer-readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program.  The medium can be electronic, magnetic, optical, or propagation medium. These medium types include transitory media which is non-statutory.   Therefore, claims 15-20 are non-statutory.
A claim drawn to such a non-volatile computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 21, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457